Citation Nr: 1442386	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  12-05 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel







INTRODUCTION

The Veteran had active service from May 1966 to July 1969 and from July 1969 to July 1975.

This matter arises before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin which, in part, denied entitlement to service connection for right knee arthritis.

In a December 2013 decision, the Board remanded this issue for additional development.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.


FINDING OF FACT

The Veteran's current right knee disability did not manifest within one year of service separation, and is not otherwise etiologically related to service.  


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

In this appeal, the RO provided notice to the Veteran in a December 2009 letter prior to the date of the issuance of the appealed February 2010 rating decision.  The December 2009 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorder described by the Veteran.  Additionally, he was afforded a VA examination in February 2010.  Per the December 2013 Board remand instructions, the VA examiner also underwent a VA records review in January 2014.  The January 2014 VA examiner specifically addressed the inadequacies of the previous VA examination, had a thorough review that was based on a full review of the record and, taken in combination with the results of his earlier physical examination and the subsequent opinion in February 2010, provides an adequate basis on which review the Veteran's claim for service connection for his right knee.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

If certain diseases, such as arthritis, become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 




Factual Background and Analysis

The Veteran's April 1966 entrance examination was negative for complaints or treatments related to a right knee disability.  A February 1970 service treatment record reported daily right knee effusion since January 1970.  A March 1970 service treatment report noted a right knee injury that resulted in the Veteran being put on profile with an assessment of possible internal derangement, probable loose bodies.  A February 1971 note showed continued effusion, with intact ligaments.  Finally, in July 1971, the right knee symptoms were shown to be consistent with chondromalacia patella, right knee.  The Veteran's June 1975 separation examination was negative for complaints or treatments related to a right knee disability.  

A January 2010 VA physical therapy note indicated that the Veteran presented with complaints of bilateral knee pain secondary to arthritis changes that had an onset of 6 to 8 weeks ago.

The Veteran underwent a VA examination in February 2010 in which the VA examiner noted that the Veteran had a diagnosis of degenerative joint disease of the right knee as x-rays demonstrated mild degenerative joint disease of the medial compartment of the right knee.  The examiner indicated that the Veteran reported that the onset of his current symptoms occurred within the last 2 months.  The examiner noted that the Veteran also had no known injury in the military but was seen for some swelling in his right knee during his service.  However, the Veteran's discharge examination indicated normal lower extremities with no diagnosis of a chronic condition.  Based on the fact that the Veteran's symptoms seemed to be more recent with a 2 month duration and that he had a normal discharge examination with no known injury, the examiner concluded that it was less likely than not that the Veteran's right knee arthritis was related to his military service.

Per the December 2013 remand instructions, a VA examiner reviewed the Veteran's records and provided a VA medical opinion in January 2014.  The examiner noted that the Veteran was seen in the service on multiple times for multiple complaints including his right knee repeatedly.  He did not report an injury.  The knee had persistent effusion which was aspirated multiple times but this failed to elicit a diagnosis.  The examiner noted that throughout the Veteran's multiple visits for his knee in service, the service treatment records documented normal ligamentous examinations and there was no mention of knee fracture or meniscal tear.  The examiner indicated that it sounded like the Veteran's right knee pain eventually resolved over time and the effusions disappeared.  The medical record demonstrated no surgical interventions and after the Veteran's time in service, he appeared to do well.  The February 2010 VA examination revealed that the Veteran reported having right knee pain complaints beginning two months before the examination.  The degenerative changes on the x-rays seem to correlate with these complaints of pain.  The January 2014 VA examiner opined that it was less likely than not that the Veteran's right knee degenerative joint disease is related to or had its onset in service.  The examiner noted that the Veteran did not suffer from an in-service traumatic injury to his knee which could portend posttraumatic arthritis.  He repeatedly had normal ligamentous examinations noted in the service treatment records and there was no definitive diagnosis of meniscal injury or articular cartilage injury.  The examiner also noted that recurrent effusions could occur for a variety of medical reasons but without injury, he was suspicious that the Veteran's knee effusions were rheumatologic/autoimmune or infectious in etiology.  The Veteran also had a normal knee examination and no complaints of knee pain on his separation examination while also informing the February 2010 VA examiner that his knee problems began shortly before the 2010 appointment.  Thus, the Veteran went 40 years without complaints of knee pain.  The examiner concluded that the Veteran's knee arthritis was most likely age related and multi-factorial in nature to due genetic predisposition, time, wear and tear, and body mechanics/habitus.

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a right knee disability is not warranted.

It is undisputed that since his separation from service, the Veteran has been diagnosed with degenerative joint disease of the right knee.  Accordingly, as there is a current right knee disability, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

Initially, as noted above, service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if such diseases are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  In order to warrant a compensable evaluation, degenerative arthritis requires X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

In this instance however, service connection for arthritis on a presumptive basis is not warranted as the record does not show X-ray evidence of arthritis within one year of the Veteran's separation from active duty.  In this regard, the first evidence of arthritis of the right knee is the x-ray report of the February 2010 VA examination.  Accordingly, service connection for arthritis on a presumptive basis is not warranted.  

Nevertheless, the Board acknowledges that the Veteran's service treatment records demonstrate multiple complaints of right knee pain throughout his service.  Despite these subjective complaints, the service treatment records, however, were negative for any or diagnoses of any chronic right knee disability.  The record reflects that his knee complaints were medically addressed in service, and based on the current medical evidence, appear to have been of an acute and transitory nature.  Significantly, the June 1975 separation examination was negative for treatments, complaints or diagnoses related to a right knee disability.

To the extent that the Veteran is asserting a continuity of symptomatology since service, the Board does not find the Veteran to be credible with regard to any assertions that he has had symptoms of a right knee disability since service.  Again, the June 1975 separation examination report is negative for any treatment, complaint, or diagnosis pertinent to the knees.  The evidence also demonstrates that the Veteran repeatedly asserted that his right knee pain began only a few months before his February 2010 VA examination which documented right knee arthritis for the first time.  The Board finds that his documented medical history is in conflict with his current assertions that his current bilateral knee symptoms have continued since service.  

As the Veteran was not diagnosed with a right knee disability until many years after service and there was a significant period between his service injury and his post-service complaints where the medical record was silent for complaints of a right knee disability, the Board concludes that the weight of the evidence is against a finding of any continuity of symptomatology.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board also finds that the weight of the evidence is against a finding that the Veteran's current right knee disability is etiologically related to the Veteran's military service on a direct basis.  In fact, the only medical opinion addressing the etiology of the right knee disability weighs against the claim as the January 2014 VA examiner concluded that it was less likely than not that the Veteran's right  knee disability was related to his military service.  Per the December 2013 Board remand instructions, the January 2014 VA examiner specifically addressed all of the evidence of record including the Veteran's service treatment records which indicate that he was seen on multiple occasions for his right knee.

None of the competent medical evidence currently of record refutes this conclusion, and the Veteran has not presented or identified any such existing medical evidence or opinion.  

To the extent that the Veteran and his representative contend that a medical relationship exists between his current claimed right knee disability and service, the Board again acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that the question regarding the potential relationship between the Veteran's claimed right knee disability to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

In this instance, therefore, the Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as a link between his current degenerative joint disease of the right knee and service.  As such, the Board ascribes far more weight to the conclusions of the VA examiners who concluded that the Veteran's current right knee disability was not incurred in or aggravated by service.  See Jandreau, 492 F.3d at 1377.

In sum, the Board finds that service connection for a right knee disability must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Entitlement to service connection for a right knee disability is denied.




____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


